ORDER

PER CURIAM.
In this appeal, appellant, Paul Ewing, appeals the judgment of the Circuit Court of Scotland County denying his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is based on findings of fact that are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court pursuant to Rule 84.16(b).